Citation Nr: 0609930	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-38 755A	)	DATE
	)
	)


THE ISSUE

Whether an October 12, 2005 decision, in which the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for degenerative arthritis of the right knee, 
should be revised on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The moving party had service, including oceangoing, in the U. 
S. Merchant Marine from July 1942 to August 1945.

This matter is before the Board in response to a December 
2005 motion for revision of an October 12, 2005 decision, in 
which the Board denied entitlement to service connection for 
degenerative arthritis of the right knee.  

In March 2006, in accordance with 38 U.S.C.A. § 7111, the 
Board sent a letter to the moving party's representative 
acknowledging the motion for revision of a prior Board 
decision on the grounds of CUE.  The Board indicated that the 
representative had 30 days from the date of the letter to 
file a relevant response.  Thereafter, the moving party's 
representative submitted additional written statements.  

In March 2006, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005). 


FINDINGS OF FACT

1.  In an October 12, 2005 decision, the Board denied 
entitlement to service connection for degenerative arthritis 
of the right knee.

2.  On October 12, 2005, the correct facts, as they were 
known at that time, were before the Board.

3.  On October 12, 2005, the Board failed to apply all 
pertinent statutory provisions then in effect, but such error 
did not manifestly change the outcome of the claim then on 
appeal.



CONCLUSION OF LAW

The October 12, 2005 decision, in which the Board denied 
entitlement to service connection for degenerative arthritis 
of the right knee, is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.303(d), 
20.1400, 20.1403, 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to motions for revisions of Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that the VCAA does not require remand of all 
claims pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.)  The Board's decision to proceed in 
adjudicating this motion does not therefore prejudice the 
moving party in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Motion

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise a prior Board decision on the 
grounds of CUE.  A motion in which review is requested based 
on CUE in a Board decision may be filed at any time after the 
underlying decision is rendered.  Review may be requested by 
the Board on its own motion or upon the request of a 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2005).

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2005).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2005). 

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2005).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e) (2005).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the October 12, 2005 decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404 (2005).

In this case, in written statements submitted during the 
course of this appeal, the moving party and his 
representative clearly and specifically allege an error of 
law in the Board decision at issue, provide the factual basis 
for such allegation, and indicate that if the Board had not 
made this error, the moving party would have been awarded 
benefits to which he was entitled.  Specifically, the moving 
party alleges that, in its October 12, 2005 decision, the 
Board failed to apply 38 U.S.C.A. § 1154(b) and that its 
error in this regard was outcome determinative.   

When the Board rendered its decision on October 12, 2005, it 
considered the moving party's assertions that he injured his 
right knee during active service when he slipped on the wet 
floor of his ship's engine room, was issued a shore pass for 
the purpose of receiving treatment for the resulting injury, 
sought knee treatment following discharge, as early as the 
mid 1960s, and thereafter, developed and underwent surgery 
for a knee disorder believed to be related to the in-service 
fall.  The Board also considered the other evidence of 
record, including service personnel records, a signed shore 
pass issued to the moving party in September 1942, VA and 
private medical records, hearing testimony of the moving 
party's spouse, son and friend, a log book, and a copy of an 
article.  

The moving party does not argue that, at the time the Board 
rendered the October 12, 2005 decision, this factual record 
was either incomplete or incorrect.  In fact, in 
acknowledging the unavailability of his service medical 
records, he admits that there is no evidence other than his 
assertions, which would confirm that he injured his knee in 
service.  Allegedly, on shore, a treatment provider bandaged 
his toe and did nothing for his knee.  Thus, even if 
available, his service medical records, which would complete 
the factual record, would not show in-service treatment for a 
right knee injury.  The moving party's motion for revision is 
therefore not sustainable on the basis that the correct 
facts, as known on October 12, 2005, were not before the 
Board. 

The moving party's motion for revision is also not 
sustainable on the basis that, on October 12, 2005, the Board 
failed to apply all pertinent statutory provisions then in 
effect.  This is so because such error did not manifestly 
change the outcome of the claim then on appeal.

As alleged, on October 12, 2005, the Board erred by not 
considering the provision of 38 U.S.C.A. § 1154(b) when 
deciding the moving party's claim.  At that time, such 
provision provided that, in the case of any veteran who 
engaged in combat with the enemy during active service, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service.  This is so even if there is no 
official record of such incurrence or aggravation during the 
period of service.  38 U.S.C.A.  § 1154(b) (West 2002). 

The Board's error in this regard is not, however, outcome 
determinative.  The provision of 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability.  Rather, it relaxes a veteran's 
burden with regard to trying to prove that a particular 
injury occurred in service.  Once VA accepts that such injury 
actually occurred as alleged, it then determines whether a 
claimant has submitted competent medical evidence 
establishing that he has a current disability that is related 
to such injury.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).  In its October 12, 2005 decision, the Board 
specifically found that, "even if the Board were to accept 
that the [moving party] had an injury during service, nothing 
suggests that the diagnosis is related to an in-service 
event."  Clearly, evidence of a nexus was not of record when 
the Board issued the October 12, 2005 decision.  Therefore, 
even if the Board had considered 38 U.S.C.A. § 1154(b) (West 
2002), it still would have denied the moving party's claim.    

Based on the foregoing findings, the Board concludes that the 
October 12, 2005 decision, in which the Board denied 
entitlement to service connection for degenerative arthritis 
of the right knee, is not clearly and unmistakably erroneous.  
The moving party's motion for revision of that decision must 
therefore be denied.


ORDER

CUE not having been shown, the motion for revision of an 
October 12, 2005 decision, in which the Board denied 
entitlement to service connection for degenerative arthritis 
of the right knee, is denied. 



                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



